

Exhibit 10.2
61192987
FIRST AMENDMENT TO CREDIT AGREEMENT
FIRST AMENDMENT, dated as of June 12, 2013 (this “Agreement”), to the Credit
Agreement (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), dated as of March 7, 2013,
among LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, LP, a Virginia limited
partnership (the “Borrower”), LANDMARK APARTMENT TRUST OF AMERICA, INC., a
Maryland corporation (the “REIT”) and the other GUARANTORS from time to time
party thereto, each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, together with any successor
administrative agent, the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.
WHEREAS, the Borrower has requested that the Required Lenders agree to amend the
Credit Agreement as set forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
SECTION 1. Amendments to Credit Agreement. Subject to all of the terms and
conditions set forth herein, Section 7.06 of the Credit Agreement is hereby
amended by adding a new clause (f) thereto which reads as follows:
(f)    each Loan Party may issue or sell any Equity Interests, or accept any
capital contributions, that are permitted to be issued, sold or accepted
pursuant to Section 7.05;
SECTION 2. Conditions Precedent.
This Agreement shall become effective upon receipt by the Administrative Agent
of executed counterparts of this Agreement duly executed by each of the Loan
Parties, the Administrative Agent and the Required Lenders.
SECTION 3. Representations and Warranties. After giving effect to this
Agreement, the Loan Parties, jointly and severally, reaffirm and restate the
representations and warranties set forth in the Credit Agreement and in the
other Loan Documents and all such representations and warranties shall be true
and correct in all material respects on and as of the date hereof with the same
force and effect as if made on such date, except (i) to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
(ii) any representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such date after giving effect to such
qualification and (iii) that for purposes of this Section 3, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01 of
the Credit Agreement. Each of the Loan Parties represents and warrants (which


representations and warranties shall survive the execution and delivery hereof)
to the Administrative Agent and the Lenders that:
61192987    2
(a)it has the requisite power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and the transactions contemplated
hereby and has taken or caused to be taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby;
(b)no consent of any Person (including, without limitation, any of its equity
holders or creditors), and no action of, or filing with, any governmental or
public body or authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this Agreement;
(c)this Agreement has been duly executed and delivered on its behalf by a duly
authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law;
(d)no Default has occurred and is continuing; and
(e)the execution, delivery and performance of this Agreement will not (i)
conflict with or result in any breach or contravention of, or the creation of
any Lien (other than Liens created under the Loan Documents) under, or require
any payment to be made under (x) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (y) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (ii) violate any Law.
SECTION 4. Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to (i) the Credit Agreement, as amended by this Agreement and (ii)
all of the other Loan Documents, as such are amended, restated, supplemented or
otherwise modified from time to time in accordance with their terms.
SECTION 5. Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 11.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and any other
documentation contemplated hereby (whether or not this Agreement becomes
effective or the transactions contemplated hereby are consummated and whether or
not a Default has occurred or is continuing), including, but not limited to, the
reasonable fees and disbursements of Kaye Scholer LLP, counsel to the
Administrative Agent.


SECTION 6. Ratification.
61192987    3
(a)Except as herein agreed, the Credit Agreement and the other Loan Documents
remain in full force and effect and are hereby ratified and affirmed by the Loan
Parties. Each of the Loan Parties hereby (i) confirms and agrees that the
Borrower is truly and justly indebted to the Administrative Agent and the
Lenders in the aggregate amount of the Obligations without defense, counterclaim
or offset of any kind whatsoever, and (ii) reaffirms and admits the validity and
enforceability of the Credit Agreement and the other Loan Documents.
(b)This Agreement shall be limited precisely as written and, except as expressly
provided herein, shall not be deemed (i) to be a consent granted pursuant to, or
a waiver, modification or forbearance of, any term or condition of the Credit
Agreement or any of the instruments or agreements referred to therein or a
waiver of any Default under the Credit Agreement, whether or not known to the
Administrative Agent or any of the Lenders, or (ii) to prejudice any right or
remedy which the Administrative Agent or any of the Lenders may now have or have
in the future against any Person under or in connection with the Credit
Agreement, any of the instruments or agreements referred to therein or any of
the transactions contemplated thereby.
SECTION 7. Waivers; Amendments. Neither this Agreement, nor any provision
hereof, may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Required
Lenders.
SECTION 8. References.    All references to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import in the Credit Agreement or any
other Loan Document and the other documents and instruments delivered pursuant
to or in connection therewith shall mean and be a reference to the Credit
Agreement as modified hereby and as each may in the future be amended, restated,
supplemented or modified from time to time.
SECTION 9. Counterparts. This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart.
SECTION 10. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
SECTION 11. Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.


SECTION 12. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
61192987    4
SECTION 13. Loan Document. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document and that the failure of any of the Loan
Parties to comply with the provisions of this Agreement shall constitute an
Event of Default.
SECTION 14. Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.


[The remainder of this page left blank intentionally]


IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the Required
Lenders have caused this Agreement to be duly executed by their respective
authorized officers as of the day and year first above written.


BORROWER:
LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, LP
By:    Landmark Apartment Trust of America,
Inc., its general partner




By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer




GUARANTORS:


LANDMARK APARTMENT TRUST OF AMERICA, INC.




By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer






LANDMARK AT HERITAGE FIELDS, LLC
By:    Landmark Apartment Trust of America
Holdings, LP, its manager
By:    Landmark Apartment Trust of
America, Inc., its general partner




By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer




LANDMARK AT RIDGEWOOD PRESERVE, LLC
By:    Landmark Apartment Trust of America
Holdings, LP, its manager
By:    Landmark Apartment Trust of
America, Inc., its general partner




By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer






MANCHESTER PARK, LLC
By:    Landmark Apartment Trust of America
Holdings, LP, its manager


By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer


BAYMEADOWS PARTNERS, LLC
By:    Landmark Apartment Trust of America
Holdings, LP, its manager
By:    Landmark Apartment Trust of
America, Inc., its general partner




By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer


G&E APARTMENT REIT KENDRON VILLAGE, LLC
By:    Landmark Apartment Trust of America
Holdings, LP, its manager
By:    Landmark Apartment Trust of
America, Inc., its general partner


By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer




BEAR CREEK PARTNERS, LLC
By:    Landmark Apartment Trust of America
Holdings, LP, its manager
By:    Landmark Apartment Trust of
America, Inc., its general partner
By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer
BEDFORD PARTNERS, LLC
By:    Landmark Apartment Trust of America
Holdings, LP, its manager
By:    Landmark Apartment Trust of
America, Inc., its general partner




By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer


COTTONWOOD PARTNERS, LLC
By:    Landmark Apartment Trust of America
Holdings, LP, its manager
By:    Landmark Apartment Trust of
America, Inc., its general partner
By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer
PEAR RIDGE PARTNERS, LLC
By:    Landmark Apartment Trust of America
Holdings, LP, its manager


By:    Landmark Apartment Trust of
America, Inc., its general partner




By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer
RIVERVIEW PARTNERS SC, LLC
By:    Landmark Apartment Trust of America
Holdings, LP, its manager
By:    Landmark Apartment Trust of
America, Inc., its general partner




By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer








HAMPTON RIDGE PARTNERS, LLC
By:    Landmark Apartment Trust of America
Holdings, LP, its manager
By:    Landmark Apartment Trust of
America, Inc., its general partner




By: /s/ Stanley J. Olander, Jr.
Name: Stanley J. Olander, Jr.
Title: Chief Executive Officer






BANK OF AMERICA, N.A., as Administrative Agent




By: /s/ Keegan Koch
Name: Keegan Koch
Title: Senior Vice President




BANK OF AMERICA, NA., as a Lender




By: /s/ Keegan Koch
Name: Keegan Koch
Title: Senior Vice President




CITIBANK, N.A., as a lender


By: /s/ John C. Rowland
Name: John C. Rowland
Title: Vice President



